Citation Nr: 1039388	
Decision Date: 10/21/10    Archive Date: 10/27/10

DOCKET NO.  08-36 861A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Shreveport, 
Louisiana


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
unauthorized private medical expenses incurred on July, 1, 2007.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 
1992 to July 1995, October 1996 to October 1999, and from July 
2002 to September 2006.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2007 determination by Department of 
Veterans Affairs (VA) Medical Center (VAMC) in Shreveport, 
Louisiana.

The issue of entitlement to the waiver of debt associated with 
payment owed for the July 1, 2007, private medical treatment 
being referred has been raised by the record [see August 2010 
Informal Hearing Presentation], but has not been adjudicated by 
the VAMC.   Therefore, the Board does not have jurisdiction over 
it, and it is referred to the VAMC for appropriate action.  


FINDINGS OF FACT

1.  The Veteran is 30 percent service-connected for status post 
pericarditis (claimed as acute myocardial infarction) and post 
traumatic stress disorder (PTSD); 10 percent service-connected 
for right knee degenerative joint disease, cervical spondylosis, 
right wrist carpal tunnel syndrome; and zero percent for seasonal 
allergic rhinitis, hypertension, right knee surgical scars, 
pseudofollicultis barbae, and tinea pedis.

2.  The medical evidence shows that the Veteran was treated at 
the DeSoto Regional Health System emergency room on July 1, 2007, 
for rib-injury complaints resulting from an accidental fall from 
a ladder; this treatment is not shown to have been related to a 
service-connected disability.

3.  The private hospital is located approximately three miles 
from the Veteran's home whereas the nearest VA medical center is 
located 37 miles of the Veteran's home.


4.  The private treatment was not rendered in a "medical 
emergency" of such nature that delay would have been hazardous to 
life or health.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized medical 
expenses arising from emergency care provided at a non-VA 
facility on July 1, 2007, have not been met.  38 U.S.C.A. §§ 
1725, 1728, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
17.120, 17.121, 17.1000, 17.1001, 17.1002 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) describes VA's duties 
to notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).

It is not clear whether VA's duty to notify is applicable to 
claims such as the one decided herein.  Cf. Barger v. Principi, 
16 Vet. App. 132 (2002).  In Barger, the United States Court of 
Appeals for Veterans Claims (Court) held that the VCAA, with its 
expanded duties, is not applicable to cases involving the waiver 
of recovery of overpayment claims, pointing out that the statute 
at issue in such cases was not found Title 38, United States 
Code, Chapter 51 (i.e. the laws changed by VCAA).  Similarly, the 
statute at issue in this matter is not found in Chapter 51 
(rather, in Chapter 17).  However, in Beverly v. Nicholson, 19 
Vet. App. 394, 403-04 (2005), although not explicitly stated, the 
Court appeared to assume the VCAA is applicable to a chapter 17 
claim, but then held that the failure to comply with the VCAA 
notice requirements in that case constituted non-prejudicial 
error.


The provisions of Chapter 17 of the 38 U.S.C. and 38 C.F.R, 
moreover, contain their own notice requirements.  Regulations at 
38 C.F.R. § 17.120-33 discuss the adjudication of claims for 
reimbursement of unauthorized medical expenses.  According to 38 
C.F.R. § 17.124, the Veteran has the duty to submit documentary 
evidence establishing the amount paid or owed, an explanation of 
the circumstances necessitating the non-VA medical treatment, and 
"other evidence or statements that are deemed necessary and 
requested for adjudication of the claim."  When a claim for 
reimbursement of unauthorized medical expenses is disallowed, VA 
is required to notify the claimant of its reasons and bases for 
denial, his or her appellate rights, and to furnish all other 
notifications or statements required by Part 19 of Chapter 38.  
38 C.F.R. § 17.132.

The Veteran was sent letters in September and October 2008 
advising him of the information necessary to substantiate his 
claim as well as notifying him of all relevant procedure and 
appellate rights.  The VAMC has explained to the Veteran the 
bases for denial of the claim, and afforded him the opportunity 
to present information and evidence in support of the claim.  
There is no indication that any additional notice or development 
would aid the Veteran in substantiating his claim.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  Thus, any deficiency of notice or of 
the duty to assist constitutes merely harmless error.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In the 
circumstances of this case, additional efforts to assist or 
notify him in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the Veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the Veteran at every 
stage of this case.  Therefore, the Board may proceed to consider 
the merits of the claim, as indicated below.

The Veteran is 30 percent service-connected for status post 
pericarditis (claimed as acute myocardial infarction) and PTSD; 
10 percent service-connected for right knee degenerative joint 
disease, cervical spondylosis, right wrist carpal tunnel 
syndrome; and zero percent for seasonal allergic rhinitis, 
hypertension, right knee surgical scars, pseudofollicultis 
barbae, and tinea pedis.  Prior to the July 2007 hospitalization, 
the Veteran had received VA counseling services for his service-
connected PTSD in May 2007.  

The evidence of record shows that a day or two before the Veteran 
sought treatment at the DeSoto Regional Health System emergency 
room on July 1, 2007, he fell from a ladder while changing a 
light bulb in his home.  He claims that he fell onto his left 
side, after which he began experiencing chest pains.  He added 
that he had trouble sleeping that night.  See VA Form 9, dated in 
December 2008.  The Veteran contends that he drove himself to the 
nearest emergency room because he did not have any transportation 
to the VAMC in Shreveport since his family was out of town for 
the weekend.  Upon admission at DeSoto Regional Health System, it 
was discovered that his chest pain complaints were related to his 
having had broken a rib in the fall.  He adds that he genuinely 
thought his chest pains were related to his service-connected 
pericarditis.  Id.  

According to records from DeSoto Regional Healthcare System, the 
Veteran presented to the emergency room with complaints of rib 
pain.  He informed hospital personnel that he accidentally fell 
from a ladder two days earlier, injuring his left rib cage.  X-
rays were within normal limits.  A diagnosis of acute left rib 
cage pain and contusion and musculoskeletal pain.  

Initially, the Board notes that the Veteran does not dispute that 
the private treatment was not "authorized" by the VA.  Rather, 
the Veteran claims the private treatment should be reimbursed 
because it was an emergency situation related to her service-
connected status post pericarditis disability.


Here, the treatment in question has not been shown to have been 
for a service-connected disability.  And, as discussed below, the 
question of whether the Veteran's private treatment was related 
to his service-connected disability is irrelevant in this case.  
Under 38 U.S.C. § 1728, to establish eligibility for payment or 
reimbursement of medical expenses incurred at a non-VA facility, 
a claimant must satisfy three conditions.  There must be a 
showing that:

(a)  The care and services rendered were either:

(1)  for an adjudicated service-connected disability, or (2) for 
a non-service-connected disability associated with and held to be 
aggravating an adjudicated service-connected disability, or (3) 
for any disability of a veteran who has a total disability, 
permanent in nature, resulting from a service-connected 
disability, or (4) for any injury, illness, or dental condition 
in the case of a veteran who is participating in a rehabilitation 
program and who is medically determined to be in need of hospital 
care or medical services for reasons set forth in 38 C.F.R. 
§ 17.48(j); and

(b)  The services were rendered in a medical emergency of such 
nature that delay would have been hazardous to life or health; 
and

(c)  No VA or other Federal facilities were feasibly available 
and an attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had been or 
would have been refused.

See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120; see also Zimick v. 
West, 11 Vet. App. 45, 49 (1998).

Failure to satisfy any of the three criteria listed above 
precludes VA from paying unauthorized medical expenses incurred 
at a private facility.  Zimick, 11 Vet. App. at 49; see also 
Malone v. Gober, 10 Vet. App. 539, 542 (1997), citing Cotton v. 
Brown, 7 Vet. App. 325, 327 (1995); H.R. Rep. No. 93-368, at 9 
(July 10, 1973) ("[The proposed provision a]uthorizes 
reimbursement of certain veterans who have service-connected 
disabilities, under limited circumstances, for reasonable value 
of hospital care or medical services . . . from sources other 
than the VA. Eligible veterans are those receiving treatment for 
a service-connected disability. . . . Services must be rendered 
in a medical emergency and VA or other Federal facilities must 
not be feasibly available.").

The Veterans Millennium Health Care and Benefits Act, which 
became effective in May 2000, also provides general authority for 
reimbursement for the reasonable value of emergency treatment 
furnished in a non-Department facility to those veterans who are 
active Department health-care participants (enrolled in the 
annual patient enrollment system and recipients of Department 
hospital, nursing home, or domiciliary care under such system 
within the last 24-month period) and who are personally liable 
for such treatment and not eligible for reimbursement under the 
provisions of 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1725.

To be eligible for reimbursement under this Act the Veteran has 
to satisfy all of the following conditions:

(a)  The emergency services were provided in a hospital emergency 
department or a similar facility held out as providing emergency 
care to the public.

(b)  The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature that 
a prudent lay person would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous to 
life or health (this standard would be met if there were an 
emergency medical condition manifesting itself by acute symptoms 
of sufficient severity (including severe pain) that a prudent lay 
person who possesses an average knowledge of health and medicine 
could reasonably expect the absence of immediate medical 
attention to result in placing the health of the individual in 
serious jeopardy, serious impairment to bodily functions, or 
serious dysfunction of any bodily organ or part);


(c)  A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not have 
been considered reasonable by a prudent lay person (as an 
example, these conditions would be met by evidence establishing 
that a veteran was brought to a hospital in an ambulance and the 
ambulance personnel determined that the nearest available 
appropriate level of care was at a non-VA medical center);

(d)  The claim for payment or reimbursement for any medical care 
beyond the initial emergency evaluation and treatment is for a 
continued medical emergency of such a nature that the Veteran 
could not have been safely discharged or transferred to a VA or 
other Federal facility (the medical emergency lasts only until 
the time the Veteran becomes stabilized);

(e)  At the time the emergency treatment was furnished, the 
Veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. Chapter 17 
within the 24-month period preceding the furnishing of such 
emergency treatment;

(f)  The Veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g)  The Veteran has no coverage under a health-plan contract for 
payment or reimbursement, in whole or in part, for the emergency 
treatment (this condition cannot be met if the Veteran has 
coverage under a health-plan contract but payment is barred 
because of a failure by the Veteran or provider to comply with 
the provisions of that health-plan contract, e.g., failure to 
submit a bill or medical records within specified time limits, or 
failure to exhaust appeals of the denial of payment);

(h)  The Veteran has no contractual or legal recourse against a 
third party that could reasonably be pursued for or in part, the 
Veteran's liability to the provider;


(i)  The Veteran is not eligible for reimbursement under 38 
U.S.C. § 1728 for the emergency treatment provided (38 U.S.C. § 
1728 authorizes VA payment or reimbursement for emergency 
treatment to a limited group of Veterans, primarily those who 
receive emergency treatment for a service-connected disability).

See 38 C.F.R. § 17.1002.  Failure to satisfy any of the criteria 
listed above precludes VA from paying unauthorized medical 
expenses incurred at a private facility.  See 38 U.S.C.A. § 
1725(b); 38 C.F.R. § 17.1002(g).

As indicated above, the Board finds the preponderance of the 
evidence is against payment or reimbursement for private medical 
care, under the provisions of 38 U.S.C.A. §§ 1703 or 1728 because 
treatment was not for a service-connected disability.

The distinction in this case, however, is irrelevant because 
whether reimbursed under § 1725 or § 1728, the Veteran's private 
medical treatment must have been for a medical emergency.  
Compare 38 U.S.C. § 1725(b) with 38 U.S.C. § 1728(b).  In this 
case, for reasons explained below, the Board finds the Veteran's 
private treatment was not medically emergent and, therefore, the 
claim must be denied whether applying § 1725 or § 1728.

The VAMC, applying § 1725, denied the Veteran's request for 
reimbursement for private medical treatment, at which time a 
diagnosis of rib pain was provided, on the grounds that the 
provided treatment did not constitute an "EMERGENCY."  See 
September 2007 "Unauthorized Claim" form, completed by a VA 
registered nurse and medical doctor.  

The Veteran, in contrast, as above discussed, alleges that his 
treatment did in fact constitute an emergency.

The Veteran lives, according to the September 2007 "Unauthorized 
Claim" form, 37 miles away from the nearest VA facility whereas, 
according to a search conducted by the Board using Mapquest.com, 
DeSoto Regional Health System is approximately three miles away 
from the Veteran's home.  In a true emergency, then, VA 
facilities would not be feasibly available to provide care.  This 
criterion is clearly met.

The pertinent inquiry, then, is whether the Veteran's emergency 
room visit to DeSoto Regional Health System was a true "medical 
emergency."  The Board concludes it was not.

Under § 1725, a "medical emergency" must be "...of such a 
nature that a prudent lay person would have reasonably expected 
that delay in seeking immediate medical attention would have been 
hazardous to life or health."  See 38 U.S.C.A. § 1725.  The 
Court has held that "medical emergency" is a medical question 
best answered by a physician.  See Cotton v. Brown, 7 Vet. App. 
325, 327 (1995).

Again, the Veteran was self transported to the emergency room at 
DeSoto Regional Health System due to complaints of left rib pain.  
The private medical records indicate he presented with complaints 
of rib pain, and was given Toradol and Darvocet.  After being 
examined, which included x-ray examination (which showed a non-
displaced left tenth rib fracture), he was released to his home, 
with a work excuse.  

The VAMC sought a medical opinion with regard to whether the 
circumstances constituted a medical emergency.  In a September 
2007 "Unauthorized Claim" form, discussed above, both a VA 
registered nurse and medical doctor opined that a medical 
emergency did not exist [on July 1, 2007].

The Veteran disagrees with this conclusion.  The Board 
acknowledges that the Veteran is competent to give evidence about 
what he experienced; for example, he is competent to discuss his 
current pain and other experienced symptoms.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical knowledge or training.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must 
be distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).
Regrettably, no medical professional has ever indicated the 
Veteran's private medical treatment on July 1, 2007, was under 
emergent circumstances and indeed there is medical evidence to 
the contrary.

The Board has considered the Veteran's statements as well as his 
medical history at the time of the July 2007 emergency room 
treatment.  Again, however, the Veteran has not demonstrated he 
possesses the requisite medical knowledge or training to render 
an opinion with regard to whether his circumstances and symptoms 
constituted a "medical emergency."  See Cotton, 7 Vet. App. at 
327; Rucker.

While the Board is sympathetic toward the Veteran, it is bound by 
the law, and its decision is dictated by the relevant statutes 
and regulations.  Moreover, the Board is without authority to 
grant benefits simply because it might perceive the result to be 
equitable.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. 
Brown, 6 Vet. App. 416, 425 (1994).  Additionally, "no equities, 
no matter how compelling, can create a right to payment out of 
the United States Treasury which has not been provided for by 
Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) 
(citing Office of Personnel Management v. Richmond, 496 U.S. 414, 
426 (1990)).


ORDER

Entitlement to payment or reimbursement for the cost of 
unauthorized private medical expenses incurred on July 1, 2007, 
is denied.


____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


